                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

CHAD EDWARD WEISS,

               Plaintiff,

               v.                                           CASE NO. 18-3112-SAC

JEFF EASTER, et al.,

               Defendants.

                                            ORDER

       Plaintiff, a state prisoner appearing pro se and in forma pauperis, filed this civil rights

complaint pursuant to 42 U.S.C. § 1983, alleging his constitutional rights were violated while he

was housed at the Sedgwick County Jail in Wichita, Kansas. On July 12, 2019, the Court entered

a Memorandum and Order (Doc. 28), directing the clerk of court to prepare waiver of service forms

for Defendants, to be served upon Defendants at no cost to Plaintiff. Waiver of service was

returned executed for Defendants Kim (lnu), (fnu) Tucker, (fnu) Woodson, Jeff Easter, Lisa K.

Ireland, Denise (lnu), and Harold Stopp. (Docs. 29, 30, 31, 32, 33, 34 and 39.) Waiver of service

was returned unexecuted for Defendants Laura (lnu), Jennifer (lnu), Shana (lnu) and Kim (lnu).

(Docs. 35, 36, 37 and 38.) The waivers were returned to sender with a notation “non deliverable

no longer employed.”

       The Court issued a show cause order to Plaintiff, ordering him to show cause why the

unserved defendants should not be dismissed. (Doc. 48.) Plaintiff filed a response (Doc. 50)

indicating that he has no access to the internet and is unable to locate the unserved defendants.

Plaintiff indicates that they do not provide their full names to Plaintiff and Sedgwick County and

Correct Care Solutions (“CCS”) should have this information.


                                                1
        On December 10, 2019, a Martinez Report (Doc. 51) was filed by Sedgwick County Sheriff

Jeff Easter as directed by the Court. The Martinez Report provides that the defendant referred to

as Kim (lnu) is Kim Johnson and she has been served. Her waiver of service was originally

returned as non-deliverable until it was determined that Kim (lnu) was Kim Johnson and she was

still employed at the facility, at which time a waiver was returned. (Doc. 51, at 5.) The report also

provides that “Defendant Jennifer (lnu) has not been served and last known contact information is

no longer correct.” Id. The report also includes affidavits from Laura Smith and Shana Bock, and

notes that CCS is now known as “Wellpath, L.L.C..”1 The Court directs Sheriff Easter to provide

under seal the last known addresses for Defendants Laura (lnu) and Shana (lnu), and to clarify

whether these defendants are Laura Smith and Shana Bock. Plaintiff also names as defendants:

Persons 1, 2, and 3, all listed as CCS Physicians; (fnu) (lnu) (1), Official D2134 at the Sedgwick

County Jail; and (fnu) (lnu) (2), Clinic Liaison for CCS. The Sheriff should also attempt to identify

any of these unnamed defendants, if possible.2

        The Court finds that Defendant Jennifer (lnu) should be dismissed for failure to serve this

defendant within ninety days after the Complaint was filed. See Fed. R. Civ. P. 4(m). Plaintiff

has the responsibility to provide the Court or the Marshals Service with the information of

defendant’s address for service. Folsom v. Grice, No. CIV-17-1024-D, 2018 WL 5904508, at *2–

3 (W.D. Okla. Oct. 26, 2018); Nichols v. Schmidling, No. 10-2086-JAR, 2012 WL 10350, at *2

(D. Kan. Jan. 3, 2012) (“A plaintiff must cooperate with the Marshals Service and take reasonable

steps to identify the defendant by name and address so that service can be accomplished.”)

(citations omitted).



1
 Correct Care Solutions, LLC, did not return a waiver.
2
 The Martinez Report includes an affidavit from Kim Waters, who identifies herself as previously holding the
position of Clinic Liaison at the Sedgwick County Adult Detention Center. (Doc. 51–4.)

                                                        2
       IT IS THEREFORE ORDERED that Defendant Jennifer (lnu) is dismissed for failure to

effectuate service on this defendant.

       IT IS FURTHER ORDERED that the Clerk of Court is directed to correct the caption to

reflect that Defendant Kim (lnu) is Kim Johnson and to show that CCS is now known as Wellpath,

LLC. The Clerk is directed to send waiver of service forms to CCS and Wellpath, LLC.

       IT IS FURTHER ORDERED that Sheriff Easter is directed to provide under seal the last

known addresses for Defendants Laura (lnu) and Shana (lnu), and to clarify whether these

defendants are Laura Smith and Shana Bock. The Sheriff is also directed to attempt to identify the

unnamed defendants, if possible.

       IT IS SO ORDERED.

       Dated December 11, 2019, in Topeka, Kansas.

                                             s/ Sam A. Crow
                                             SAM A. CROW
                                             U. S. Senior District Judge




                                                3
